Citation Nr: 1820785	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-26 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of nasal fracture for the period on appeal prior to October 4, 2012, a compensable rating for the period from December 1, 2012, to September 4, 2014, and a rating in excess of 10 percent for the period from September 5, 2014.

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of nasal fracture.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, to include as secondary to residuals of nasal fracture.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip condition.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right hip condition, claimed as due to injuries sustained during a 2003 accident at a VA facility.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of nasal surgery, to include a heart condition, migraine headaches, allergic rhinitis, sinusitis, and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in August 2007, July 2009, February 2013, and October 2015.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2015.  The Veteran was also scheduled to testify before another Veterans Law Judge at a hearing in December 2017, but he did not appear for this hearing and has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2017) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

This matter was previously before the Board in March 2016, at which time it was remanded for development.  As explained in further detail below, the Board finds that it must be remanded again, as the Agency of Original Jurisdiction (AOJ) has not complied with a March 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the RO was directed to obtain records of the Veteran's treatment at Hillcrest Baptist Medical Center (Hillcrest) that are dated from July 2013 and which pertain to the Veteran's nose condition, back condition, sleep apnea, sinusitis, and right hip conditions.  On remand, a Hillcrest representative advised the RO that there were no records found at the noted Hillcrest facility, but there were records on file for the Veteran at a different facility.  See August 2016 Report of Contact.  Thereafter, the RO resubmitted the request for records and the Veteran informed the RO that these records have already been associated with the claims file.  See id; see also January 2017 Report of General Information.

Review of the claims file reveals that four pages of treatment records that are dated from July 2013 to March 2014 document the Veteran's treatment for a lumbar spine disability at a Hillcrest facility; however, VA has not made reasonable efforts to obtain Hillcrest records that document the Veteran's treatment for the other noted conditions at the facility that was identified in August 2016.  Thus, a remand is necessary to obtain these records.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment at all Hillcrest Baptist Medical Center facilities where the Veteran has received treatment since July 2013.  In addition, associate with the claims file any outstanding VA treatment records.

If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed, review the claims file and conduct any additional development deemed necessary, to include providing any necessary examinations, obtaining any necessary medical opinions, or obtaining outstanding and pertinent medical evidence.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits requested on appeal are not granted in full, issue the Veteran a statement of the case or supplemental statement of the case.  After providing an opportunity to respond thereto, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


